Exhibit 10.2

 

BANK PLAN OF MERGER

 

THIS BANK PLAN OF MERGER (“Plan of Merger”) dated as of March 4, 2010, is by and
between GRAYSTONE TOWER BANK, a Pennsylvania bank and trust company (“Graystone
Bank”), and FIRST NATIONAL BANK OF CHESTER COUNTY, a national banking
association (“FNB”).

 

BACKGROUND

 

1.                                       Graystone Bank is a Pennsylvania bank
and trust company and a wholly-owned subsidiary of Tower Bancorp, Inc., a
Pennsylvania corporation (“Tower”).  The authorized capital stock of Graystone
Bank consists of 5,000,000 shares of common stock, par value $1.00 per share
(“Graystone Bank Common Stock”), of which at the date hereof 1,760,000 shares
are issued and outstanding.

 

2.                                       FNB is a national banking association
and a wholly-owned subsidiary of First Chester County Corporation (“First
Chester”).  The authorized capital stock of FNB consists of 30,000 shares of
common stock, par value $20.00 per share (“FNB Common Stock”), of which at the
date hereof 30,000 shares are issued and outstanding.

 

3.                                       The respective Boards of Directors of
Graystone Bank and FNB deem the merger of FNB with and into Graystone Bank,
pursuant to the terms and conditions set forth or referred to herein, to be
desirable and in the best interests of the respective corporations and their
respective stockholders.

 

4.                                       The respective Boards of Directors of
Graystone Bank and FNB have adopted resolutions approving this Plan of Merger. 
The respective Boards of Directors of Tower and First Chester have adopted
resolutions approving an Agreement and Plan of Merger dated as of December 27,
2009, as subsequently amended on March 4, 2010 (the “Agreement”), between Tower
and First Chester, providing for the merger of First Chester with and into Tower
(the “Parent Merger”) and pursuant to which this Bank Plan of Merger is being
executed by Graystone Bank and FNB.

 

AGREEMENT

 

In consideration of the premises and of the mutual covenants and agreements
herein contained, Graystone Bank and FNB, intending to be legally bound hereby,
agree:

 

ARTICLE I

MERGER; BUSINESS

 

1.1                                 Subject to the terms and conditions of this
Plan of Merger and in accordance with the applicable laws and regulations of the
Commonwealth of Pennsylvania, on the Effective Date (as that term is defined in
Article V hereof):  FNB shall merge with and into Graystone Bank; the separate
existence of FNB shall cease; and Graystone Bank shall be the surviving bank
under the name and title “Graystone Tower Bank” (such transaction referred to
herein as the “Bank Merger”

 

1

--------------------------------------------------------------------------------


 

and Graystone Bank, as the surviving bank in the Bank Merger, referred to herein
as the “Surviving Bank”).

 

1.2                                 Business.  The business of the Surviving
Bank shall be conducted at the main office of Graystone Bank, and shall be
located at 100 Granite Run Drive, Lancaster, Pennsylvania 17601, and its legally
established branches, which shall include the main office and all of the branch
offices of FNB.

 

ARTICLE II

ARTICLES OF INCORPORATION AND BY-LAWS

 

On and after the Effective Date of the Bank Merger, the articles of
incorporation and by-laws of Graystone Bank shall continue to be the articles of
incorporation and bylaws of the Surviving Bank.

 

ARTICLE III

BOARD OF DIRECTORS AND OFFICERS

 

3.1                                 Board of Directors.  On and after the
Effective Date of the Bank Merger, the directors of Graystone Bank immediately
prior to the Effective Date shall continue to be the directors of Graystone Bank
as the Surviving Bank in the Bank Merger, provided that on the Effective Date
the number of directors serving on the board of directors of Graystone Bank
shall be increased by three (3) directors and three (3) of the current directors
of FNB who are not added to the Tower board in connection with the Parent
Merger, as selected by the board of directors of FNB with the approval of the
Graystone Bank board of directors and subject to the conditions to board
membership in the bylaws of Graystone Bank and other criteria contained in
Tower’s Corporate Governance Guidelines and applicable law and regulation, shall
be added to the board of directors of Graystone Bank.

 

3.2                                 Officers.  On and after the Effective Date
of the Bank Merger, the officers of Graystone Bank duly elected and holding
office immediately prior to such Effective Date shall be the officers of
Graystone Bank, as the Surviving Bank in the Bank Merger.

 

ARTICLE IV

CONVERSION OF SHARES

 

4.1                                 Stock of Graystone Bank.  Each share of
Graystone Bank Common Stock issued and outstanding immediately prior to the
Effective Date shall, on and after the Effective Date, continue to be issued and
outstanding as a share of common stock of the Surviving Bank.

 

4.2                                 Stock of FNB.  Each share of FNB Common
Stock issued and outstanding immediately prior to the Effective Date shall, on
the Effective Date, be canceled and no cash, stock or other property shall be
delivered in exchange therefore.

 

2

--------------------------------------------------------------------------------


 

ARTICLE V

EFFECTIVE DATE OF THE MERGER

 

The Merger shall be effective on the date on which articles of merger executed
by FNB and Graystone Bank are filed with and endorsed by the Pennsylvania
Department of Banking, unless a later date is specified in such articles of
merger (the “Effective Date”).

 

ARTICLE VI

EFFECT OF THE MERGER

 

On the Effective Date:  The separate existence of FNB shall cease; the principal
and branch offices of FNB shall become authorized branch offices of the
Surviving Bank; and all of the property (real, personal and mixed), rights,
powers, duties and obligations of Graystone Bank and FNB shall be taken and
deemed to be transferred to and vested in the Surviving Bank, without further
act or deed, as provided by applicable laws and regulations.

 

ARTICLE VII

CONDITIONS PRECEDENT

 

The obligations of Graystone Bank and FNB to effect the Merger shall be subject
to (i) the approval of this Plan of Merger by First Chester and Tower in their
capacities as the sole shareholder of FNB and Graystone Bank, respectively, (ii)
receipt of the required approval of the Federal Deposit Insurance Corporation,
the Pennsylvania Department of Banking, and any other applicable regulatory
authority, (iii) receipt of any necessary approval to operate the main office of
FNB and the branch offices of FNB as offices of the Surviving Bank, and (iv) the
completion of the transactions contemplated by the Agreement on or before the
Effective Date.

 

ARTICLE VIII

TERMINATION

 

This Plan of Merger shall terminate upon any termination of the Agreement in
accordance with its terms; provided, however, that any such termination of this
Plan of Merger shall not relieve any party hereto from liability on account of a
breach by such party of any of the terms hereof or thereof.

 

ARTICLE IX

AMENDMENT

 

Subject to applicable law, this Plan of Merger may be amended, by action of the
respective Boards of Directors of the parties hereto, at any time prior to
consummation of the Merger, but only by an instrument in writing signed by duly
authorized officers on behalf of the parties hereto.

 

3

--------------------------------------------------------------------------------


 

ARTICLE X

MISCELLANEOUS

 

10.1                           Extensions; Waivers.  Each party, by a written
instrument signed by a duly authorized officer, may extend the time for the
performance of any of the obligations or other acts of the other party hereto
and may waive compliance with any of the obligations of the other party
contained in this Plan of Merger.

 

10.2                           Notices.  Any notice or other communication
required or permitted under this Plan of Merger shall be given, and shall be
effective, in accordance with the provisions of the Agreement.

 

10.3                           Captions.  The headings of the several Articles
herein are inserted for convenience of reference only and are not intended to be
part of, or to affect the meaning or interpretation of, this Plan of Merger.

 

10.4                           Counterparts.  For the convenience of the parties
hereto, this Plan of Merger may be executed in several counterparts, each of
which shall be deemed the original, but all of which together shall constitute
one and the same instrument.

 

10.5                           Governing Law.  This Plan of Merger shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania without regard to the conflict of laws principles thereof.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused this Plan of Merger to be executed on
its behalf and its corporate seal to be affixed hereto by its duly authorized
officers, all as of the day and year first written above.

 

ATTEST:

 

GRAYSTONE TOWER BANK

 

 

 

 

 

 

/s/ Carl Lundblad

 

By:

/s/ Andrew S. Samuel

Secretary

 

 

Andrew S. Samuel

 

 

 

Chairman, President & CEO

 

 

 

(SEAL)

 

 

 

 

 

 

 

 

ATTEST:

 

FIRST NATIONAL BANK OF CHESTER COUNTY

 

 

 

 

 

 

 

 

/s/ John B. Waldron

 

By:

/s/ John A. Featherman, III

Secretary

 

 

John A. Featherman, III

 

 

 

Chairman, President & CEO

 

 

 

 

(SEAL)

 

 

 

 

--------------------------------------------------------------------------------